Case 4:19-cv-00180-ALM-KPJ Document 233 Filed 05/08/20 Page 1 of 10 PageID #: 5885



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

  EDWARD BUTOWSKY,                                §
                                                  §
                           Plaintiff,             §
                                                  §
  v.                                              § CIVIL ACTION NO. 4:19-cv-0180-ALM-KPJ
                                                  §
  MICHAEL GOTTLIEB, et al.                        §
                                                  §
                           Defendants.            §


      REPLY IN SUPPORT OF DEFENDANTS THE NEW YORK TIMES COMPANY AND
       ALAN FEUER’S MOTION TO DISMISS THIRD AMENDED COMPLAINT UNDER
                                 RULE 12(b)(6)


            Defendants The New York Times Company and Alan Feuer (collectively, “The Times”)

  file this reply in support of their motion to dismiss Plaintiff Edward Butowsky’s claims under

  Federal Rule of Civil Procedure 12(b)(6) (Dkt. 224), and state as follows:1

                                            INTRODUCTION

            The Times accurately reported on a federal judge’s decisions in its August 2, 2018 article.

  The law fully protected The Times when it did so.              Butowsky’s defamation and business

  disparagement claims against The Times are based entirely on his argument that reporter Feuer

  should have interpreted certain statements in the federal judge’s decisions through the lens of

  Federal Rule of Civil Procedure 12(b)(6), and thus should have reported those statements as

  allegations by the parties, not findings by the court. But not every statement in every Rule 12(b)(6)

  opinion begins with “the plaintiff alleges” or must be read as such. Federal district judges

  sometimes include in their Rule 12(b)(6) opinions statements that are not mere recitations of the



  1
      This reply is filed subject to Feuer’s motion to dismiss for lack of personal jurisdiction.
Case 4:19-cv-00180-ALM-KPJ Document 233 Filed 05/08/20 Page 2 of 10 PageID #: 5886



  plaintiff’s allegations, especially where, as here, they are not relying on the truth of those

  allegations to grant or deny the motion. In any event, Butowsky’s quibbling over whether the NYT

  Article’s characterization of Judge Daniels’s decisions could have been more precise does not

  support an actionable defamation or disparagement claim against The Times, as Texas and New

  York law afford the media considerable breathing space when reporting on legal proceedings.

         Even if the fair report privilege did not require the dismissal of Butowsky’s claims, his

  claims fail for other reasons. Butowsky cannot identify any defamatory statements in the NYT

  Article that are about him. The literal statements he challenges refer to Fox News, not Butowsky.

  And he fails to allege a libel-by-implication claim that meets the standards of recent Texas

  Supreme Court precedent. In addition, the alleged “gists” he challenges do not rise to the level of

  actionable defamation, as they do not subject him to hatred, contempt, and ridicule. And, finally,

  Butowsky fails to satisfy his burden as a limited purpose public figure to plausibly plead actual

  malice. Each of these arguments independently requires the dismissal of his defamation and

  disparagement claims.

                                            ARGUMENT

  A.     Butowsky confuses The Times’s “of and concerning” argument.

         The Times’s motion argued that Butowsky’s claims should be dismissed because the

  specific statements he challenges are not “of and concerning” him. Dkt. 224 at 8-10. As The

  Times noted, the NYT Article “focuses on Fox News as the main defendant in the Parents’ Lawsuit

  and in the Wheeler Lawsuit.” Id. at 8. Butowsky is barely mentioned in the NYT Article, and he

  does not challenge the accuracy of the statements that do refer to him. Id. at 8-10.

         Butowsky does not address this argument, instead addressing a different “of and

  concerning” argument that The Times did not make. Dkt. 231 at 2-3. Contrary to Butowsky’s


                                                   2
Case 4:19-cv-00180-ALM-KPJ Document 233 Filed 05/08/20 Page 3 of 10 PageID #: 5887



  suggestion, the issue here is not whether Butowsky is identifiable in the NYT Article. Id.

  Obviously, the article does identify him.         The problem for Butowsky’s defamation and

  disparagement claims is that he does not challenge any of the statements in the NYT Article that

  identify him. Dkt. 224 at 9 (citing statements that reference Butowsky). Instead, he challenges

  statements that are only about “Fox News.” Id. at 8-9. Merely being identified in the NYT Article

  does not make every statement in that article about him. Butowsky’s failure to address this “of

  and concerning” argument—the argument The Times actually made in its motion—is fatal to his

  defamation and business disparagement claims against The Times.

  B.     Butowsky fails to identify any defamatory, nonprivileged statements by The Times.

         Butowsky also fails to address fully The Times’s arguments that the statements he

  challenges are not capable of defamatory meaning. Dkt. 224 at 10-12. Butowsky argues that the

  article “as a whole” gives rise to the defamatory implications that he took advantage of Seth Rich’s

  family and that he pushed a false news story for political purposes. Dkt. 231 at 3-4. But he does

  not explain how these statements rise to the level of being defamatory, much less defamatory per

  se, especially in light of the case law cited by The Times, which has found accusations of “lying”

  to be nonactionable in the context of hot-button political debates and controversies. Dkt. 224 at

  11-12. Moreover, he fails to identify any textual basis in the NYT Article for his proposed

  implications. Under recent Texas Supreme Court precedent, a plaintiff cannot support a libel-by-

  implication claim with bare assertions about the “gist” of the “article as a whole.” Dallas Morning

  News, Inc v. Tatum, 554 S.W.3d 614, 635 (Tex. 2018), cert. denied, 139 S. Ct. 1216 (2019). The

  plaintiff “must point to ‘additional, affirmative evidence’ within the publication itself that suggests

  the defendant ‘intends or endorses the defamatory inference.’” Id. (quoting White v. Fraternal

  Order of Police, 909 F.2d 512, 520 (D.C. Cir. 1990)). Butowsky fails to meet this burden.


                                                    3
Case 4:19-cv-00180-ALM-KPJ Document 233 Filed 05/08/20 Page 4 of 10 PageID #: 5888



         Even assuming that the NYT Article were reasonably capable of the “gists” Butowsky

  ascribes to it, the fair report privilege bars his claims. Butowsky alleges that The Times reported

  as factual findings statements in Judge Daniels’s decisions that were actually just recitations of the

  plaintiffs’ allegations in those cases. But The Times’s motion addressed this issue by meticulously

  comparing the statements in the NYT Article with the corresponding statements in Judge Daniels’s

  decision, demonstrating that The Times’s reporting was entirely accurate. Dkt. 224 at 14-15. As

  to the statements challenged by Butowsky, Judge Daniels was not simply parroting the Riches’

  allegations. Id. He was making his own observations on topics that did not change his decision

  to dismiss the case and for which there was no credible dispute, especially in light of Fox News’s

  retraction. Id.

         Butowsky eschews any such textual analysis, instead relying on his assumption that every

  factual observation expressed by a judge in a Rule 12(b)(6) decision must necessarily be

  understood as a recitation of the plaintiff’s allegations—whether or not it is stated as such. This

  is not a valid premise. Courts frequently make their own factual observations, even in the course

  of deciding a Rule 12(b)(6) motion. Sometimes they do so erroneously, as the Fifth Circuit has

  repeatedly noted in reversing dismissals that rely on improper “fact-finding” by the district court.

  See, e.g., Childers v. Iglesias, 848 F.3d 412, 414 (5th Cir. 2017) (characterizing district court’s

  statement as “improper fact-finding” (citation omitted)). But, here, the Court need not assign any

  error to Judge Daniels. He was simply offering a sympathetic observation about the tragic situation

  into which the Riches had been thrust, even though he had concluded that their legal claims were

  not viable. Dkt. 224 at 16. Thus, the Court need not indulge Butowsky’s fiction that Rule

  12(b)(6)’s standard of review renders The Times’s reporting inaccurate. Nor should it impose on




                                                    4
Case 4:19-cv-00180-ALM-KPJ Document 233 Filed 05/08/20 Page 5 of 10 PageID #: 5889



  The Times an obligation to reconstruct Judge Daniels’s statement according to the standard of

  review he was supposed to apply, as opposed to reporting what Judge Daniels actually wrote.

         Even if The Times’s reporting could have been more precise, it still falls well within the

  broad scope of the fair report privilege. Texas and New York courts both apply their respective

  state’s “fair report” privileges liberally, affording the news media wide discretion in reporting on

  legal proceedings. Langston v. Eagle Printing Co., 797 S.W.2d 66, 69-70 (Tex. App.—Waco

  1990, no writ) (“Although it may greatly exaggerate the libel-plaintiff’s misconduct alleged in a

  judicial proceeding, an article is substantially true if an ordinary reader would not attach any more

  opprobrium to the plaintiff’s conduct merely because of the exaggeration.”); Alf v. Buffalo News,

  Inc., 995 N.E.2d 168, 169 (N.Y. 2013) (“When determining whether an article constituted a ‘fair

  and true’ report, the language used therein should not be dissected and analyzed with a

  lexicographer’s precision.” (citation omitted)). Butowsky’s claims are based on precisely the type

  of nit-picking that courts consistently reject, even where the publisher allegedly overstates the

  extent to which the source document conveys actual findings or unverified allegations. See, e.g.,

  Holy Spirit Ass’n for Unification of World Christianity v. N.Y. Times Co., 399 N.E.2d 1185, 1187-

  88 (N.Y. 1979). As The Times’s motion noted, the “fair report” privilege has been applied to bar

  claims based on news reports that contained much more significant errors than the one Butowsky

  alleges. Dkt. 224 at 17-18.

  C.     Butowsky confuses his actual malice burden and confirms he cannot satisfy it.

         Butowsky does not dispute that he is a limited purpose public figure. Dkt. 224 at 19-23

  (arguing that Butowsky is a limited purpose public figure at the time of publication of the NYT

  Article, even if he was not at the time of the NPR reporting at issue in Butowsky v. Folkenflik);

  Dkt. 231 at 7 (no dispute that Butowsky is a limited purpose public figure). As such, he must


                                                   5
Case 4:19-cv-00180-ALM-KPJ Document 233 Filed 05/08/20 Page 6 of 10 PageID #: 5890



  adequately plead actual malice. But Butowsky ignores The Times’s actual malice argument,

  misunderstands the actual malice standard, and confirms that he cannot satisfy his actual malice

  burden.

         Butowsky states that “[i]f Defendant Feuer was a cub reporter covering court proceedings

  for the Sherman Herald Democrat, then the Plaintiff probably would not be able to prove actual

  malice. In all likelihood, a small-town, general-assignment reporter would not know how the

  federal court system works.” Dkt. 231 at 7. He argues, however, that Feuer “is not a cub reporter

  for a small-town paper. He is the reporter for the largest newspaper in the United States . . . .”

  Butowsky contends that, as a result of Feuer’s experience covering court proceedings, Feuer would

  have known “that Rule 12(b)(6) dismissals are not factual findings[.]” Id. (quoting TAC ¶¶ 48,

  97).

         This argument suffers from several problems. Butowsky’s suggestion that actual malice

  can be found in Feuer’s journalistic qualifications fundamentally confuses the nature of the actual

  malice standard. Actual malice involves a “‘wholly subjective’” inquiry. Lemelson v. Bloomberg

  L.P., 903 F.3d 19, 24 (1st Cir. 2018) (citation omitted); see also Bentley v. Bunton, 94 S.W.3d 561,

  591 (Tex. 2002) (“Reckless disregard, according to the Supreme Court, is a subjective standard.”

  (citing Harte–Hanks Communications, Inc. v. Connaughton, 491 U.S. 657, 688 (1989)). It

  ultimately requires evidence—and, at this stage, pleaded facts—to support a finding by clear and

  convincing evidence that the defendant “in fact entertained serious doubts as to the truth of his

  publication.” St. Amant v. Thompson, 390 U.S. 727, 731 (1968). Butowsky’s concession that he

  cannot satisfy this burden as to a hypothetical “cub reporter” for the local paper is, effectively, a

  concession that he cannot satisfy it all. Feuer’s subjective state of mind as it relates to the truth of




                                                     6
Case 4:19-cv-00180-ALM-KPJ Document 233 Filed 05/08/20 Page 7 of 10 PageID #: 5891



  the reporting in the NYT Article does not depend on Feuer’s years of experience or on the prestige

  of his employer.

         Indeed, Butowsky’s focus on Feuer’s experience is essentially an argument that Feuer fell

  short of the standards of professional conduct that apply to a reporter of his pedigree. Courts have

  consistently rejected the notion that failure to meet professional standards constitutes actual

  malice. Such standards are objective, not subjective, and thus ill-suited to the actual malice

  inquiry:

                 [The reporter’s] journalism skills are not on trial in this case. The
                 central issue is not whether the . . . column measured up to the
                 highest standards of reporting or even to a reasonable reporting
                 standard, but whether the defendants published the column with
                 actual malice—actually knowing it to be false or having serious
                 doubts as to its truth.

  Woods v. Evansville Press Co., Inc., 791 F.2d 480, 489 (7th Cir. 1986); see also Peter Scalamandre

  & Sons, Inc. v. Kaufman, 113 F.3d 556, 561 (5th Cir. 1997) (actual malice requires showing more

  than a deviation from industry standards or “a departure from reasonably prudent conduct”);

  Jankovic v. Int’l Crisis Grp., 822 F.3d 576, 594-95 (D.C. Cir. 2016) (suggestions of “sloppy

  journalism” or “purported deviations from [the defendant’s] normal operating procedures are

  no[t] . . . suggestive of actual malice”); OAO Alfa Bank v. Ctr. for Pub. Integrity, 387 F. Supp. 2d

  20, 55 (D.D.C. 2005) (alleged ethical and professional breaches could not “fairly be said to bear

  on the defendants’ subjective knowledge of the falsity of the criminal allegations in the article”).

         Finally, Butowsky’s continued reliance on The Times’s refusal to retract the NYT Article

  is misplaced. The Fifth Circuit, along with other circuits, has made clear that an allegation that

  the defendant “failed to retract, correct, or clarify the [challenged] statements” is insufficient to

  satisfy the plaintiff’s actual malice pleading burden. See Walker v. Beaumont Indep. Sch. Dist.,

  938 F.3d 724, 744-45 (5th Cir. 2019) (affirming dismissal of defamation claims under Rule

                                                   7
Case 4:19-cv-00180-ALM-KPJ Document 233 Filed 05/08/20 Page 8 of 10 PageID #: 5892



  12(b)(6) based on plaintiff’s failure to adequately allege actual malice); see also Pippen v.

  NBCUniversal Media, LLC, 734 F.3d 610, 614 (7th Cir. 2013) (“[A]ctual malice cannot be inferred

  from a publisher's failure to retract a statement once it learns it to be false.” (citing New York Times

  Co. v. Sullivan, 376 U.S. 254, 286 (1964))). Butowsky cannot avoid this established precedent by

  citing a 1996 no-writ decision by the Fourteenth District Court of Appeals. Dkt. 231 at 7 (citing

  Gonzales v. Hearst Corp., 930 S.W.2d 275, 283 (Tex. App.—Houston [14th Dist.] 1996, no writ)).

  The standard for actual malice derives from federal constitutional law, not state law. And the

  Texas Supreme Court has since held that “‘[e]vidence concerning events after an article has been

  printed and distributed, has little, if any, bearing on [actual malice].’” Freedom Newspapers of

  Tex. v. Cantu, 168 S.W.3d 847, 858 (Tex. 2005) (quoting Forbes Inc. v. Granada Biosciences,

  Inc., 124 S.W.3d 167, 174 (Tex. 2003)).

         Finally, Butowsky ignores the U.S. Supreme Court’s decision in Time, Inc. v. Pape, which

  precludes any finding of actual malice based on the inaccuracy alleged by Butowsky. 401 U.S.

  279, 291-92 (1971); Dkt. 224 at 25-26 (discussing Pape). In Pape, a news magazine inaccurately

  reported allegations in a government report as findings. 401 U.S. at 282. The Supreme Court held

  that such a misinterpretation of an ambiguous document was not actual malice, recognizing that,

  “[i]f the freedoms of expression are to have the ‘breathing space’ that they ‘need . . . to survive,’

  misstatements of this kind must have the protection of the First and Fourteenth Amendments.” Id.

  at 292 (quoting New York Times Co. v. Sullivan, 376 U.S. 254, 271-72 (1964)). For the same

  reason, the First Amendment protects The Times even if the Court disagrees with Feuer’s reading

  of Judge Daniels’s decisions.2




  2
   Butowsky abandons any reliance on alleged political bias by The Times. As The Times’s motion
  demonstrated, such allegations are insufficient to show actual malice. Dkt. 224 at 27-28.
                                                   8
Case 4:19-cv-00180-ALM-KPJ Document 233 Filed 05/08/20 Page 9 of 10 PageID #: 5893



  D.     Butowsky’s business disparagement claim fails for lack of special damages.

         As The Times’s motion demonstrated, all of the deficiencies in Butowsky’s defamation

  claim also require dismissal of his business disparagement claim. Dkt. 224 at 29. In addition,

  Butowsky fails to allege any special damages he suffered as a result of the NYT Article. As noted

  above, Butowsky cites the same damages—lost clients and lost business opportunities—in support

  of his disparagement claims against all of the other defendants in this case. Dkt. 231 at 8. But

  those defendants are independent actors who engaged in different conduct over a period of several

  months, and some are no longer parties to this case. Butowsky’s special damages allegations are

  therefore nothing more than conclusory, and they fail to satisfy the Iqbal/Twombly plausibility

  standard.

                                          CONCLUSION

         Based on this reply and The Times’s motion, Defendants The New York Times Company

  and Alan Feuer respectfully request that the Court grant their motion and dismiss Plaintiff Edward

  Butowsky’s claims with prejudice.




                                                  9
Case 4:19-cv-00180-ALM-KPJ Document 233 Filed 05/08/20 Page 10 of 10 PageID #: 5894



                                             Respectfully submitted,
                                             By: /s/ Marc A. Fuller
                                             Thomas S. Leatherbury
                                             State Bar No. 12095275
                                             Marc A. Fuller
                                             State Bar No. 24032210
                                             Megan M. Coker
                                             State Bar No. 24087323
                                             Devin L. Kerns
                                             State Bar No. 24110081
                                             VINSON & ELKINS L.L.P.
                                             2001 Ross Avenue, Suite 3900
                                             Dallas, TX 75201
                                             Tel: 214.220.7700
                                             Fax: 214.999.7792
                                             tleatherbury@velaw.com
                                             mfuller@velaw.com
                                             megancoker@velaw.com
                                             dkerns@velaw.com

                                             Attorneys for Defendants
                                             The New York Times Company & Alan Feuer


                                 CERTIFICATE OF SERVICE

          The undersigned certifies that on the 8th day of May, a true and correct copy of the
   foregoing document was forwarded via e-filing on all counsel of record.



                                                           /s/ Marc Fuller
                                                            Marc Fuller




                                               10
